      CASE 0:16-cr-00262-PJS-FLN Document 91 Filed 07/01/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                         Case No. 16‐CR‐0262 (PJS/FLN)

                    Plaintiff,

v.                                                            ORDER

CALVIN JAMES FERGUSON,

                    Defendant.


      David P. Steinkamp, UNITED STATES ATTORNEY’S OFFICE, for
      plaintiff.

      Calvin Ferguson, pro se.

      Defendant Calvin Ferguson previously pleaded guilty to being a felon in

possession of a firearm. ECF Nos. 33, 80. The Court sentenced Ferguson to 46 months’

imprisonment. ECF No. 47. This matter is before the Court on Ferguson’s motion for

compassionate release. ECF Nos. 89, 90.

      Under 18 U.S.C. § 3582(c)(1)(A)(i), the Court may reduce a defendant’s term of

imprisonment if it finds that “extraordinary and compelling reasons warrant such a

reduction.” Like thousands of prisoners, Ferguson argues that the coronavirus

pandemic presents an extraordinary and compelling reason to release him from prison.

Specifically, Ferguson alleges that he has chronic asthma and that prisons are inherently
      CASE 0:16-cr-00262-PJS-FLN Document 91 Filed 07/01/20 Page 2 of 4




dangerous places to be during this pandemic, as they are not conducive to social

distancing. See ECF Nos. 89, 90.

       But Ferguson is young (36 years old) and has not demonstrated that he suffers

from a medical condition that makes him particularly susceptible to COVID‐19.

Ferguson’s allegation that he suffers from chronic asthma is not corroborated by his

Presentence Investigation Report, which makes no mention of asthma. ECF No. 49

at ¶¶ 73‐74. And Ferguson has not submitted any medical records showing that he has

been diagnosed with chronic asthma. Moreover, the prison in which Ferguson is

incarcerated (FCI Oxford) is reporting only one active case of COVID‐19. See COVID‐19

Coronavirus, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/index.jsp

(last visited July 1, 2020). The Court cannot find that the coronavirus pandemic

presents an extraordinary and compelling circumstance warranting a reduction in

Ferguson’s sentence.

       The Court also notes that, before it could grant Ferguson’s motion for a sentence

reduction, it would need to “consider[] the factors set forth in [18 U.S.C. §] 3553(a) to the

extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). Here, Ferguson committed a

very serious crime, and he already received an extremely lenient sentence. Specifically,

when Ferguson pleaded guilty to being a felon in possession of a firearm in 2017, he

admitted that, in the early morning hours of June 23, 2016, he fled from a Minnesota



                                             -2-
      CASE 0:16-cr-00262-PJS-FLN Document 91 Filed 07/01/20 Page 3 of 4




state trooper “at high rates of speed through residential neighborhoods in

Minneapolis.” ECF No. 33 at 1; see also ECF No. 80 at 21‐22. “[H]e ran a red light with

his headlights off, almost striking a city bus.” ECF No. 33 at 1; see also ECF No. 80 at 22.

Ferguson then “crashed his vehicle into a fire station in south Minneapolis and fled on

foot from officers.” ECF No. 33 at 1; see also ECF No. 80 at 22. It was a miracle that no

one was killed. A gun was recovered from Ferguson’s vehicle. ECF No. 33 at 2; ECF

No. 80 at 22‐23. As a convicted felon, Ferguson was not allowed to possess a gun. ECF

No. 33 at 2; ECF No. 80 at 22‐24. Compounding matters, accompanying Ferguson in the

vehicle was a gang member. See United States v. Ferguson, 07‐CR‐0297(5) (DWF/JSM),

ECF No. 979 (D. Minn. May 23, 2017). Ferguson had been ordered not to associate with

gang members. Id.

       Ferguson’s dangerous high‐speed chase, his poor choice of company, and his

illegal gun possession all occurred while he was on federal supervised release—a

supervised‐release term that began a mere eighth months earlier after Ferguson

completed a 109‐month sentence. ECF No. 33 at 2; United States v. Ferguson, 07‐CR‐

0297(5) (DWF/JSM), ECF No. 851 (D. Minn. Apr. 23, 2015). That 109‐month sentence

apparently failed to persuade Ferguson to make better choices and turn his life around.

Given all of this, the Court was inclined to impose a sentence at the top of the guidelines

range. Against its better judgment, the Court instead reluctantly honored the request of



                                             -3-
      CASE 0:16-cr-00262-PJS-FLN Document 91 Filed 07/01/20 Page 4 of 4




both the government and the defense that it impose a sentence at the bottom of the

guidelines range. An even more lenient sentence would not be consistent with

§ 3553(a).

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT defendant’s request for compassionate release [ECF

Nos. 89, 90] is DENIED.


 Dated: July 1, 2020                           s/Patrick J. Schiltz
                                              Patrick J. Schiltz
                                              United States District Judge




                                            -4-
